DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 11,068,519 B2) in view of O'Shea et al. (US 10,396,919 B1).
As to claim 1, Duan discloses a method of an electronic apparatus [FIG. 7] providing a response sentence in reply to an input sentence of a user [column 3, lines 15-21], the method comprising:
obtaining a plurality of conversation sentences [At 204, relevance between the received message and a plurality of sentences in one or more documents is determined. column 4, lines 45-52]; 
obtaining a plurality of clusters [FIG. 5A-5D] for the plurality of conversation sentences based on similarity between the plurality of conversation sentences [The converted text is assigned 530 to one or more dialog slots associated with POT nodes using semantic understanding. column 15, lines 47-50]; 
based on the input sentence, providing the input sentence as input to an artificial intelligence model [140 on FIG. 7] trained to provide the response sentence in reply to the input sentence and providing a cluster from among the plurality of clusters as output from the artificial intelligence model [Particularly, at 206, a sentence(s) is selected from the plurality of sentences based on the relevance determined at 204. For example, one or more sentences having higher relevance than other sentences may be selected as the response to the message. column 5, lines 2-8]; 
providing a conversation sentence from among the plurality of conversation sentences included in the cluster as the response sentence in reply to the input sentence of the user [At 210, a response to the received message is presented based on the determined suitability. In general, if the sentence selected at 206 is determined to be suitable for the conversation, then the selected 210. column 5, lines 17-27].
Duan discloses the response sentence according to relevance, but fails to disclose a reward value and updating weight value of the artificial intelligence model.
However, O'Shea teaches obtaining a reward value for the response sentence [column 19, lines 45-49]; and 
updating weight values of the artificial intelligence model based on the reward value to optimize the response sentence provided in reply to the input sentence [column 19, lines 52-56].
Duan and O'Shea are analogous because they are all directed to conversation processing using and artificial intelligence system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the reward value to update the artificial intelligence taught by O'Shea in a machine oriented interaction such as that of Duan as suggested by O'Shea, for the obvious purpose of the output of the machine-learning network will be modified, by combining prior art elements according to known methods to yield predictable results. 

As to claim 2, Duan discloses the method as claimed in claim 1, wherein a meaning or a keyword is not tagged to each of the plurality of conversation sentences [column 4, lines 6-17].  

As to claim 3, Duan discloses the method as claimed in claim 1, wherein obtaining the plurality of clusters comprises: obtaining the similarity between the plurality of conversation sentences [column 4, lines 45-52]; and 


As to claim 4, Duan discloses the method as claimed in claim 1, further comprising obtaining a dialogue history, wherein obtaining the reward value comprises obtaining the reward value by comparing the response sentence with the dialogue history [column 10, lines 4-9]. 

As to claim 5, Duan, discloses the method as claimed in claim 4, further comprising storing the input sentence and the response sentence in the dialogue history [column 4, lines 53-64]. 

As to claim 6, Duan, discloses the method as claimed in claim 1, wherein updating the weight values comprises obtaining the reward value in response to providing the response sentence; and wherein the updating comprises updating the weight values to maximize an accumulated value of the reward value [column 10, lines 4-9]. 

As to claim 9, Duan, discloses the method as claimed in claim 1, wherein the input sentence is voice or text, and wherein the providing comprises providing the response sentence as the voice or the text [column 10, lines 45-56]. 

As to claim 10, Duan, discloses an electronic apparatus [FIG. 7] comprising: 
a memory [720 on FIG. 7] configured to store computer-readable instructions [column 12, lines 42-45]; and 

obtain a plurality of clusters [FIG. 5A-5D] for the plurality of conversation sentences based on similarity between the plurality of conversation sentences [At 204, relevance between the received message and a plurality of sentences in one or more documents is determined. column 4, lines 45-52]; 
based on an input sentence being input from a user, provide the input sentence as input to an artificial intelligence model trained [140 on FIG. 7] to provide a response sentence in reply to the input sentence and provide a cluster from among the plurality of clusters as output from the artificial intelligence model [Particularly, at 206, a sentence(s) is selected from the plurality of sentences based on the relevance determined at 204. For example, one or more sentences having higher relevance than other sentences may be selected as the response to the message. column 5, lines 2-8]; 
provide a conversation sentence from among the plurality of conversation sentences included in the cluster as the response sentence in reply to the input sentence of the user [At 210, a response to the received message is presented based on the determined suitability. In general, if the sentence selected at 206 is determined to be suitable for the conversation, then the selected sentence can be directly output as a response to the message received at 210. column 5, lines 17-27]. 
Duan discloses the response sentence according to relevance, but fails to disclose a reward value and updating weight value of the artificial intelligence model.

29update weight values of the artificial intelligence model based on the reward value to optimize the response sentence provided in reply to the input sentence [column 19, lines 52-56].
Duan and O'Shea are analogous because they are all directed to conversation processing using and artificial intelligence system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the reward value to update the artificial intelligence taught by O'Shea in a machine oriented interaction such as that of Duan as suggested by O'Shea, for the obvious purpose of the output of the machine-learning network will be modified, by combining prior art elements according to known methods to yield predictable results.  

As to claim 11, see claim 2’s rejection above.

As to claim 12, see claim 3’s rejection above.  

As to claim 13, see claim 4’s rejection above.

As to claim 14, see claim 5’s rejection above.

As to claim 15, see claim 6’s rejection above.

As to claim 18, see claim 9’s rejection above.
Allowable Subject Matter
Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
October 21, 2021